      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 1 of 28 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 BISCUIT CAFE, INC., d/b/a Buttermilk                  Case No.
 Geneva, BUTTERMILK NAPERVILLE,
 INC., d/b/a Buttermilk, BM VERNON, INC.,
 d/b/a Buttermilk, HOBSON FINANCIAL
 GROUP OF ILLINOIS, INC., d/b/a
 Hollywood Boulevard Cinema, individually
 and on behalf of all others similarly situated,

                Plaintiffs,

        v.

 SOCIETY INSURANCE, INC., a Wisconsin
 corporation,

                Defendant.


             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Biscuit Cafe, Inc. (“Buttermilk Geneva”), Plaintiff Buttermilk Naperville, Inc.

(“Buttermilk Naperville”), Plaintiff BM Vernon, Inc. (“Buttermilk Vernon Hills”), and Plaintiff

Hobson Financial Group of Illinois, Inc. d/b/a Hollywood Boulevard Cinema (“Hollywood

Boulevard Cinema”) (collectively, “Plaintiffs”), bring this Class Action Complaint and Demand

for Jury Trial against Defendant Society Insurance, Inc. (“Defendant” or “Society Insurance”) for

wrongfully denying their claims for business income and extra expense coverage resulting from

losses sustained due to the ongoing COVID-19 pandemic. Plaintiffs allege as follows upon

personal knowledge as to themselves and their own acts and experiences and, as to all other

matters, upon information and belief, including investigation conducted by their attorneys:

                                  NATURE OF THE ACTION

       1.      Plaintiff Buttermilk Geneva and Plaintiff Buttermilk Naperville have operated

restaurants located in Geneva, Illinois and Naperville, Illinois since 2015 and 2018, respectively.



                                                   1
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 2 of 28 PageID #:2




Due to the success of these two restaurants, a third location, Buttermilk Vernon Hills located in

Vernon Hills, Illinois, was set for a grand opening on April 20, 2020 (these three Plaintiffs are

referred to collectively as “Buttermilk”). Unfortunately, due to the COVID-19 pandemic and

recent executive orders issued by the Governor of the State of Illinois (the “Closure Orders,”

defined below),1 Buttermilk has been unable to open Buttermilk Vernon Hills and has been

forced to close Buttermilk Geneva and Buttermilk Naperville to the public—through no fault of

their own—as part of the State’s efforts to address the spread of the COVID-19 global pandemic.

The Closure Orders have required Buttermilk Geneva and Buttermilk Naperville to cease all of

their operations except for their limited pick-up and delivery services, since they are considered

“Essential Businesses” by the State. This business interruption has resulted in catastrophic

business income loss and significant extra expense.

       2.      Plaintiff Hollywood Boulevard Cinema has operated a movie theater and full-

service restaurant in Woodridge, Illinois since 2014. Unfortunately, due to the COVID-19

pandemic and the Closure Orders, Hollywood Boulevard Cinema has been forced to completely

cease its operations—also through no fault of its own—as part of the State’s efforts to address

the spread of the COVID-19 global pandemic. The Closure Orders have required Hollywood

Boulevard Cinema to cease 100% of its business operations because, as a movie theater, it is

considered a “Non-Essential Business” by the State. The closure of Hollywood Boulevard

Cinema’s movie theater and restaurant has resulted in a total loss of actual business income and

significant extra expense.

       3.      To protect their businesses in situations like these, Plaintiffs obtained identical



1
       See Ill. Executive Order 2020-07 (March 16, 2020), Ill. Executive Order 2020-10 (March
20, 2020), & Ill. Executive Order 2020-19 (April 1, 2020) (hereinafter, the “Closure Orders”).
The Closure Orders are attached as Exhibits A through C.


                                                 2
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 3 of 28 PageID #:3




business interruption insurance policies from Defendant, which include special property

coverage, as set forth in Society Insurance’s Businessowner’s Special Property Coverage Form,

Form TBP2 05-15 (the “Special Property Coverage Form”). The Special Property Coverage

Form provides, inter alia, “Business Income” coverage, “Extra Expense” coverage, “Civil

Authority” coverage, and “Contamination” coverage, in the event Plaintiffs incur losses and

extra expenses due to an involuntary business interruption.

       4.      However, in blatant breach of the insurance obligations that Defendant voluntarily

undertook in exchange for Plaintiffs’ premium payments, Defendant has issued blanket denials

to Plaintiffs for any business income losses or other covered expenses related to COVID-19 or

the Closure Orders, without first conducting a meaningful coverage investigation.

       5.      As a result of Defendant’s wrongful denial of coverage, Plaintiffs bring this

action, on behalf of themselves and all those similarly situated, for declaratory judgement

establishing that the COVID-19 pandemic and corresponding response by civil authorities trigger

coverage under the Special Property Coverage Form; for breach of Defendant’s contractual

obligation under the Special Property Coverage Form to indemnify Plaintiffs and others similarly

situated for business income losses and extra expenses; and for bad faith claims handling

pursuant to 215 ILCS 5/155.

                                             PARTIES

       6.      Plaintiff Biscuit Cafe, Inc., d/b/a Buttermilk Geneva, is a corporation incorporated

and existing under the laws of the State of Illinois with its principal place of business located at 7

West State Street, Geneva, Illinois 60134.

       7.      Plaintiff Buttermilk Naperville, Inc., d/b/a Buttermilk, is a corporation

incorporated and existing under the laws of the State of Illinois with its principal place of




                                                  3
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 4 of 28 PageID #:4




business located at 1715 Freedom Drive, Naperville, Illinois 60563.

       8.      Plaintiff BM Vernon, Inc., d/b/a Buttermilk, is a corporation incorporated and

existing under the laws of the State of Illinois with its principal place of business located at 925

North Milwaukee Avenue, Unit 100, Vernon Hills, Illinois 60061.

       9.      Plaintiff Hobson Financial Group of Illinois, Inc., d/b/a Hollywood Boulevard

Cinema is a corporation incorporated and existing under the laws of the State of Illinois with its

principal place of business located at 1001 West 75th Street, Woodridge, Illinois 60517.

       10.     Defendant Society Insurance, Inc. is a corporation incorporated and existing under

the laws of the State of Wisconsin with its principal place of business in Fond du Lac,

Wisconsin. Defendant is an insurance company engaged in the business of selling insurance

contracts to commercial entities such as Plaintiffs in Illinois and elsewhere, and otherwise

conducts business throughout this District, the State of Illinois, and the United States.

                                   JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

there is complete diversity between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

       12.      This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2)

because (i) at least one member of the Class is a citizen of a different state than any Defendant,

(ii) the amount in controversy exceeds $5,000,000, exclusive of interests and costs, and (iii) none

of the exceptions under that section apply.

       13.     This Court has personal jurisdiction over Defendant pursuant to Illinois’ “long

arm statute,” 735 ILCS 5/2-209, because Defendant has submitted to jurisdiction in this state by:

(a) transacting business in Illinois; (b) contracting to insure a person, property, or risk located




                                                  4
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 5 of 28 PageID #:5




within Illinois at the time of contracting; and (c) making a contract substantially connected with

Illinois. See 735 ILCS 5/2-209(1), (4), (7). In addition, Defendant exercises substantial,

systematic and continuous contacts with Illinois by doing business in Illinois, serving insureds in

Illinois, and seeking additional business in Illinois.

        14.     This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

because an actual controversy exists between the parties as to their respective rights and

obligations under the Policies with respect to the loss of business income and extra expense

arising from the events detailed herein.

        15.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to Plaintiffs’ claims occurred within the Northern

District of Illinois.

                                   FACTUAL BACKGROUND

I.      The Society Insurance All-Risk Policy.

        16.     Defendant issued to Buttermilk Geneva Policy No. BP18043694-1 for the policy

period between January 28, 2020 to January 28, 2021.

        17.     Defendant issued to Buttermilk Vernon Hills Policy No. BP19030075-0 for the

policy period between August 15, 2019 to August 15, 2020.

        18.     Defendant issued to Buttermilk Naperville Policy No. BP18044835-3 for the

policy period between December 28, 2019 to December 28, 2020.

        19.     Defendant issued to Hollywood Boulevard Cinema Policy No. BP15029440-4 for

the policy period between November 1, 2019 to November 1, 2020.

        20.     In exchange for substantial premiums, Defendant sold Plaintiffs identical versions

of the Special Property Coverage Form, which include several additional coverages, including




                                                   5
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 6 of 28 PageID #:6




“Business Income,” “Extra Expense,” “Civil Authority,” and “Contamination” coverages. Each

Plaintiff’s Special Property Coverage Form is included within the policies attached as Exhibits

D-G (together, the “Policies”).

       21.     The Policies were issued to Plaintiffs and cover their premises located at the

addresses listed above.

       22.     Plaintiffs have performed all of their obligations under the Policies, including the

payment of premiums.

       23.     The Policies are “all-risk” policies, meaning that the Policies cover any loss

unless the Policies contain a provision expressly excluding the loss from coverage.

       24.     The Policies do not exclude losses from viruses or pandemics. Thus, the Policies

purchased by Plaintiffs cover property damage and business losses caused by viruses, such as

COVID-19.

       25.     Under the Special Property Coverage Form, Defendant agreed to “pay for the

actual loss of Business Income” sustained by Plaintiffs “due to the necessary suspension” of

Plaintiffs’ operations during the period of business interruption caused “by direct physical loss of

or damage to covered property” at Plaintiffs’ premises. (See Special Property Coverage Form, §

A.5.g.) “Suspension” under the Business Income coverage means: (1) “the partial slowdown or

complete cessation of your business activities;” or (2) “that a part or all of the described premises

is rendered untenantable if coverage for Business Income applies.” (See id., § A.5.g.(3).)

“Business Income” is defined in relevant part as “Net Income (Net Profit or Loss before income

taxes) that would have been earned or incurred if no physical loss or damage had occurred” plus

“continuing necessary operating expenses incurred.” (See id., § A.5.g.(1)(c).)

       26.     Under the Special Property Coverage Form, Society Insurance also promised to




                                                 6
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 7 of 28 PageID #:7




“pay necessary Extra Expense” Plaintiffs incur during the period of interruption that they “would

not have incurred if there had been no direct physical loss or damage to covered property at the

described premises.” (See id., § A.5.h.) “Extra Expense” is defined in relevant part as any

expense incurred (i) “[t]o avoid or minimize the suspension of business and to continue

operations at the described premises”; (ii) “[t]o minimize the suspension of business if

[Plaintiffs’] cannot continue operations”; or (iii) “to [r]epair or replace any property[.]” (See id.,

§ A.5.h.(2).)

       27.      The Special Property Coverage Form also provides “Civil Authority” coverage,

pursuant to which Society Insurance promised to pay for Plaintiffs’ loss of Business Income and

Extra Expense “caused by action of civil authority that prohibits access” to the insured premises.

(See id., § A.5.k.) This Civil Authority coverage is triggered when any non-excluded cause

results in “damage to property other than property” at Plaintiffs’ insured premises, and is

intended to cover losses resulting from governmental actions “taken in response to dangerous

physical conditions.” (See id., § A.5.k.(2).)

       28.      The Special Property Coverage Form also provides “Contamination” coverage,

pursuant to which Society Insurance promised to pay for Plaintiffs’ (i) “costs to clean and

sanitize [Plaintiffs’] premises, machinery, and equipment,” and (ii) loss of Business Income and

Extra Expense due to “Contamination.” (See id., § A.5.m.) “Contamination” means “a defect,

deficiency, inadequacy or dangerous condition in your products, merchandise or premises.” (See

id., § A.5.m.(4)(a)). “Contamination” coverage for Business Income and Extra Expense is

triggered in a variety of circumstances, including “an action by a public health or other

governmental authority that prohibits access to [Plaintiffs’] premises” and adverse “publicity”

resulting from the discovery or suspicion of “Contamination.” (See id., § A.5.m.(2).)




                                                   7
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 8 of 28 PageID #:8




        29.     Damage caused by COVID-19 and the related Closure Orders triggered the

Business Income, Extra Expense, Civil Authority, and Contamination coverages provided by the

Special Property Coverage Form.

II.     The COVID-19 Pandemic.

        30.     For years, if not decades, the Center for Disease Control and the World Health

Organization have been warning about the possibility of an airborne virus that could cause a

worldwide pandemic.

        31.     COVID-19 is a highly contagious airborne virus that has rapidly spread and

continues to spread across Illinois and the United States.

        32.     COVID-19 is a physical substance and an organic human pathogen that travels

through respiratory droplets. The virus physically transforms the air exposed to it and attaches

itself to surfaces and structures.

        33.     The COVID-19 virus spreads primarily by “fomite”—meaning objects, materials,

or surfaces that have been physically contaminated or infected by respiratory droplets—and can

survive on surfaces for extended periods of time. Recent information on the CDC’s website

provides that COVID-19 spreads when people are within six feet of each other or when a person

comes in contact with a surface or object that has the virus on it.2

        34.     According to a scientific study in The New England Journal of Medicine, the

coronavirus responsible for the COVID-19 disease—SARS-CoV-2—can physically infect and




2
 How COVID-19 Spreads, Ctr. for Disease Control and Prevention (April 13, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html



                                                  8
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 9 of 28 PageID #:9




survive on surfaces for up to 72 hours.3

       35.     Another scientific study documented in the Journal of Hospital Infection found

that human coronaviruses, such as COVID-19, can remain infectious on inanimate surfaces at

room temperature for up to nine days.4

       36.     To date, tens of thousands of people in Illinois have been diagnosed with COVID-

19, and it is likely that hundreds of thousands (if not millions) more have been infected by

COVID-19 but have not been diagnosed. While in some cases asymptomatic, COVID-19 is also

known to cause severe and sometimes fatal respiratory failure. This, in addition to the highly

contagious nature of COVID-19, renders any property exposed to the contagion unsafe and

dangerous.

       37.     On March 11, 2020, the World Health Organization declared that the emerging

threat of COVID-19 constituted a global pandemic.5

       38.     While some rogue media outlets have downplayed the danger and impact of the

COVID-19 pandemic, the scientific community and those personally and professionally affected

by the virus recognize COVID-19 as a cause of real physical loss and damage. Recently, the

Pennsylvania Supreme Court found that the COVID-19 pandemic constitutes a “natural

disaster,” namely because, like other identified natural disasters, it involves “substantial damage



3
  Neeltje van Doremalen, Ph.D., et al., Aerosol and Surface Stability of SARS-CoV-2 as
Compared with SARS-CoV-1, The New England Journal of Medicine (April 16, 2020), available
at https://www.nejm.org/doi/pdf/10.1056/NEJMc2004973?articleTools=true.
4
  See G. Kampf, et al. Persistence of coronavirus on inanimate surfaces and their inactivation
with biocidal agents (February 06, 2020), available at https://www.journalofhospital
infection.com/action/showPdf?pii=S0195-6701%2820%2930046-3
5
 See WHO Director-General’s opening remarks at the media briefing on COVID-19, World
Health Organization (March 11, 2020), https://www.who.int/dg/speeches/detail/who-director-
general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020


                                                 9
       Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 10 of 28 PageID #:10




to property, hardship, suffering or possible loss of life.” Friends of DeVito v. Wolf, No. 68 MM

2020, 2020 WL 1847100, at 10 (Pa. Apr. 13, 2020).

III.     The Closure Orders and Other Action by Governmental Authorities.

         39.      In response to the COVID-19 pandemic, the Governor of Illinois, J.B. Pritzker,

has issued multiple executive orders pursuant to the authority vested in him by the Illinois

Constitution and the laws of Illinois. Similarly, City of Chicago Mayor, Lori E. Lightfoot,

Village of Woodridge, Illinois Mayor, Gina Cunningham, and numerous other officials across

the State have issued orders in response to COVID-19, pursuant to their respective authorities.

         40.     On March 9, 2020, Governor Pritzker declared all counties in the State of Illinois

as a disaster area, specifically “in response to the outbreak of COVID-19.” On April 1, Governor

Pritzker again declared all counties in the State of Illinois as a disaster area, specifically “in

response to the exponential spread of COVID-19.”6

         41.     On March 16, 2020, during the term of the Policies issued by Society Insurance to

Plaintiffs, and pursuant to the Illinois Emergency Management Agency Act, 20 ILCS 3305/1, et

seq., Governor Pritzker issued Executive Order 2020-07, requiring “all businesses in the State of

Illinois that offer food or beverages for on-premises consumption—including restaurants, bars,

grocery stores and food halls—[to] suspend service for and . . . not permit on-premises

consumption.”7 The March 16th Closure Order also prohibited all public and private gatherings

of 50 people or more, including non-essential venues such as “fitness centers/health clubs,

bowling alleys, private clubs, and theatres.” (Id.)




6
    Ill. Executive Order 2020-19 (April 1, 2020).
7
 Ill. Exec. Order 2020-07 (March 16, 2020). A copy of the March 16th Closure Order is attached
as Exhibit E.


                                                    10
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 11 of 28 PageID #:11




       42.     This Closure Order was in direct response to the “ COVID-19 outbreak” and the

physical presence of COVID-19 on property throughout the State of Illinois. It specifically stated

that the goal was to respond to the rapid spread of COVID-19 by restricting in-person

interactions in environments with “frequently used services in public settings, including bars and

restaurants…” The March 16th Closure Order also specifically stated that “the ongoing spread of

COVID-19 and the danger the virus poses to the public’s health and wellness require the

reduction of on-premises consumption of food and beverages.” The March 16th Closure Order

thus recognized that the spread of COVID-19 throughout Illinois could not be sufficiently abated

by cleaning and disinfecting frequently used surfaces in public settings; it mandated that access

to such surfaces be suspended altogether.

       43.     On March 16, 2020, Mayor Lightfoot issued guidance for restaurants and bars to

comply with the Governor’s Closure Order. That guidance barred “the consumption of food or

beverage. . . inside [any] restaurant or bar” and the congregation of persons “inside or outside

[any] restaurant or bar.” At “midnight” Chicago would begin “any necessary enforcement

measures.”8

       44.     On March 20, 2020, in response to the rapid spread of COVID-19 in the Greater

Chicago Area and throughout Illinois, Governor Pritzker issued Executive Order 2020-10, which

(1) directed Illinois residents to stay in their homes except when performing “essential”

activities, (2) prohibited gatherings of 10 or more people, and (3) required “non-essential”

businesses to cease operations. Ill. Exec. Order 2020-10 (March 20, 2020). 9 On April 1, 2020,



8
       Press Release, City of Chicago, City of Chicago Issues Guidance and Support for Covid-
19 Restrictions on Restaurant Dining and Taverns (Mar. 16, 2020).
9
        Ill. Executive Order 2020-10 (March 20, 2020). A copy of the March 20th Closure Order
is attached as Exhibit F.


                                                11
     Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 12 of 28 PageID #:12




Governor Pritzker extended that Closure Order until April 30, 2020, stating that “in a short

period of time, COVID-19 has rapidly spread throughout Illinois.”10 The March 20th and April

1st Closure Orders were again in direct response to the continued and increasing presence of

COVID-19 at property on or around Plaintiffs’ premises.

       45.     On March 25, 2020, Mayor Lightfoot issued a press release reminding

Chicagoans of the “critical importance” of complying with the Governor’s stay-at-home order.

The press release noted that the Chicago Police Department is “empowered to enforce the

Governor’s order through citations and additional measures.”11

       46.     The Governor of the State of Illinois and the Mayor of Chicago are civil and/or

governmental authorities as contemplated by the Policies.

       47.     At the time the Closure Orders were issued, civil authorities had confirmed that

properties and premises throughout Illinois contained COVID-19 particles on surfaces and items

of property.

       48.      Other governmental authorities and public health officials around the country

have similarly acknowledged that the spread of COVID-19 causes direct physical loss and

damage to property. For example:

               a.     The State of Colorado issued a public health order indicating that
                      “COVID-19 … physically contributes to property loss, contamination,
                      and damage…” (Emphasis added);

               b.     The City of New York issued an emergency executive order in response to
                      COVID-19 and the pandemic, in part “because the virus physically is



10
       Ill. Exec. Order 2020-19 (April 1, 2020). A copy of the April 1st Closure Order is
attached as Exhibit G.
11
       Press Release, City of Chicago, Mayor Lightfoot Reminds Residents of Critical
Importance of Staying at Home to Prevent Further Spread of Covid-19 (Mar. 15, 2020).



                                                12
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 13 of 28 PageID #:13




                       causing property loss and damage.” (Emphasis added);

               c.      Broward County, Florida issued an emergency order acknowledging that
                       COVID-19 “is physically causing property damage.” (Emphasis added);

               d.      The State of Washington issued a stay at home proclamation stating the
                       “COVID-19 pandemic and its progression … remains a public disaster
                       affecting life, health, [and] property…” (Emphasis added);

               e.      The State of Indiana issued an executive order recognizing that COVID-19
                       has the “propensity to physically impact surfaces and personal
                       property.” (Emphasis added);

               f.      The City of New Orleans issued an order stating “there is reason to believe
                       that COVID-19 may spread amongst the population by various means of
                       exposure, including the propensity to attach to surfaces for prolonged
                       period of time, thereby spreading from surface to person and causing
                       property loss and damage in certain circumstances.” (Emphasis added);

               g.      The State of New Mexico issued a public health order acknowledging the
                       “threat” COVID-19 “poses” to “property.” (Emphasis added);

               h.      North Carolina issued a statewide executive order in response to the
                       COVID-19 pandemic not only “to assure adequate protection for lives,”
                       but also to “assure adequate protection of… property.” (Emphasis added);
                       and

               i.      The City of Los Angeles issued an order in response to COVID-19
                       “because, among other reasons, the COVID-19 virus can spread easily
                       from person to person and it is physically causing property loss or
                       damage due to its tendency to attach to surfaces for prolonged periods of
                       time.” (Emphasis added).

        49.    As these orders all recognize, the presence of people infected with or carrying

COVID-19 particles throughout the state in places, like Plaintiffs’ insured premises, where

public gatherers typically socialize, eat, drink, or use for entertaining or other recreation renders

those places unsafe and unusable. The Closure Orders were issued in direct response to these

existing dangerous physical conditions.

IV.     Plaintiffs’ Losses Due to the COVID-19 Pandemic and Resulting Closure Orders.

        50.    Buttermilk Geneva, Buttermilk Naperville, and Buttermilk Vernon Hills are



                                                  13
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 14 of 28 PageID #:14




considered “Essential Businesses” pursuant to the March 20th and April 1st Closure Orders.

       51.     Hollywood Boulevard Cinema is considered a “Non-Essential Business” pursuant

to the March 20th and April 1st Closure Orders.

       52.     As a result of the Closure Orders, on March 17, 2020, Buttermilk was required to

close its restaurants to the public and only prepare and serve food for consumption off-premises.

Hollywood Boulevard Cinema was required to cease its business operations completely.

       53.     The Closure Orders prohibit the public from accessing Plaintiffs’ insured

premises described in the Policies, thereby causing the necessary suspension of their operations

and triggering the Business Income, Extra Expense, Civil Authority, and Contamination

coverages under the Policies.

       54.     Moreover, the continuous presence of COVID-19 on or around Plaintiffs’

premises has damaged property by infecting it and has rendered the premises unsafe,

uninhabitable, and unfit for their intended use.

       55.     Upon information and belief, people carrying COVID-19 particles in, on, or about

their person, have been physically present at or around Plaintiffs’ insured premises during the

time the Policies were in effect.

       56.     Upon information and belief, COVID-19 particles have been physically present at

or around Plaintiffs’ insured premises—both airborne and on surfaces and items of property at or

around Plaintiffs’ premises—during the time the Policies were in effect and remained physically

present for up to 28 days.

       57.     Plaintiffs have sustained direct physical loss and damage to items of property

located at their premises and direct physical loss and damage to their premises described in the

Policies as a result of the presence of COVID-19 particles and/or the COVID-19 pandemic. The




                                                   14
     Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 15 of 28 PageID #:15




presence of COVID-19 caused direct physical loss of and/or damage to the premises insured

under the Policies by, among other things, damaging the property, denying access to the

property, preventing customers from physically occupying the property, causing the property to

be physically uninhabitable by customers, causing its function to be nearly eliminated or

destroyed, and/or causing a suspension of business operations on the premises.

       58.       The presence of COVID-19 particles also constitutes a “contamination,” as

defined by the Policies.

       59.       Plaintiffs have incurred substantial Business Income losses and Extra Expense

caused by: (i) the presence of COVID-19 at or around Plaintiffs’ insured premises, (ii) the

Closure Orders which prohibit access to Plaintiffs’ insured premises or the production of

Plaintiffs’ products, and (iii) publicity resulting from the discovery or suspicion of a COVID-19

contamination.

V.     Society Insurance’s Denial of Plaintiffs’ Claims for Coverage,

       60.       Following the March 16, 2020 Closure Order, Plaintiffs, like countless other

Illinois businesses, submitted timely insurance claims to Society Insurance requesting coverage

for their business interruption losses and extra expenses promised under the Policies.

       61.       On April 1, 2020, Society Insurance denied Hollywood Boulevard Cinema’s

claim in writing. (See April 1, 2020 Denial Letter, attached hereto as Exhibit H.)

       62.       On March 25, 2020, Buttermilk submitted a written claim to Society Insurance.

(See March 25, 2020 Claim Letter, attached hereto as Exhibit I.) Society Insurance effectively

denied Buttermilk’s claim by failing to respond for nearly one month.

       63.       Upon information and belief, Society Insurance has uniformly refused to provide

Business Income, Extra Expense, Civil Authority, Contamination, or any other coverage to most,




                                                 15
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 16 of 28 PageID #:16




if not all, Illinois businesses that have claimed business interruption losses and/or extra expense

under the Special Property Coverage Form as a result of COVID-19 and the Closure Orders.

       64.     Defendant issued its denials or otherwise refused to respond to policyholder

claims without first conducting a meaningful coverage investigation, let alone a “reasonable

investigation based on all available information,” as Illinois law requires.

       65.     In fact, on March 16, 2020, before Plaintiffs had submitted their claims to

Society, the CEO of Society Insurance circulated a memorandum to its “agency partners,”

acknowledging that states, such as Illinois, had “taken steps to limit operations of certain

businesses,” but prospectively concluding that Society Insurance’s policies would likely not

provide coverage for losses due to a “governmental imposed shutdown due to COVID-19

(coronavirus).” Upon information and belief, Defendant also instructed insurance brokers to

discourage policyholders from filing claims and promulgated the false conclusion that no

coverage was available under the Special Property Coverage Form.

       66.     To the extent Defendant has provided any reason to Plaintiffs for its categorical

denial of Plaintiffs’ claims, it is based on Defendant’s assertions (i) that the “actual or alleged

presence of coronavirus,” does not constitute “direct physical loss or damage” and (ii) that “no

government authority has prohibited access” to Plaintiffs’ premises because of a “contamination”

as defined by the Policies. (See Exhibit H.)

       67.     However, Defendant’s statement that the alleged or actual presence of a substance

like COVID-19 does not result in property damage is contrary to Illinois law: the presence of a

dangerous substance in a property constitutes “physical loss or damage.” See, e.g., Bd. Of Educ.

Of Twp. High Sch. Dist. No. 211 v. Int’l Ins. Co., 720 N.E.2d. 622, 625-26 (Ill. Ct. App. 1999),

as modified on denial of reh’g (Dec. 3, 1999).




                                                  16
      Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 17 of 28 PageID #:17




        68.        Defendant likewise provided no basis for its conclusion that the presence of

COVID-19 in or around Plaintiffs’ premises is not a “contamination” under the Policy, i.e., a

“dangerous condition” in Plaintiffs’ “products, merchandise, or premises.” (See Exhibit H.)

        69.        Finally, unlike many commercial property policies available on the market, the

“all-risk” Policy that Defendant sold to Plaintiffs does not exclude loss caused by a virus. Thus,

Plaintiffs reasonably expected that the insurance they purchased from Defendant included

coverage for property damage and business interruption losses caused by viruses like COVID-

19.

        70.        Defendant could have excluded pandemic-related losses under the Special

Property Coverage Form or another endorsement to the Policies, as other insurers regularly do.

In 2006, the ISO drafted a new endorsement, CP 01 40 07 06, acknowledging that claims for

business interruption losses would be filed under existing policy language for losses resulting

from the presence of disease-causing agents. Endorsement CP 01 40 07 06, which other insurers

have since incorporated in policies, provides that the insurer “will not pay for loss or damage

caused by or resulting from any virus, bacterium or other microorganism that induces or is

capable of inducing physical distress, illness or disease.” Defendant did not include any language

to this effect in the Special Property Coverage Form, nor did it include this endorsement in any

of the Policies.

        71.        Instead, Defendant waited until after it collected Plaintiffs’ premiums, and after a

pandemic and the resulting Closure Orders caused catastrophic business losses to Plaintiffs, to

attempt to limit its exposure on the back-end through its erroneous assertion that the presence of

COVID-19 is not a “physical loss or damage” or a “contamination” and is therefore not a

covered cause of loss under its Policies.




                                                    17
     Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 18 of 28 PageID #:18




        72.     That the insurance industry has created and often uses specific exclusions for

pandemic-related losses under similar commercial property policies undermines Defendant’s

claim that the presence of a virus, like COVID-19, does not cause “physical loss or damage” to

property or constitute a “contamination” of the premises. Indeed, if a virus could not result in

“physical loss” to property or a “contamination,” such specific exclusions for pandemic or virus-

related losses would be unnecessary.

        73.     Moreover, Defendant’s assertion ignores the coverage provided under the Policy’s

“Civil Authority” provision for losses incurred due to governmental actions “taken in response to

dangerous physical conditions,” even if those dangerous physical conditions cause damage to

property at locations other than those insured under the Policies.

        74.     Thus, Defendant’s swift and wholesale denial of coverage is arbitrary,

unreasonable, and inconsistent with the facts and plain language of the Policies. Defendant’s

denials appeared to be driven by Defendant’s desire to reduce or extinguish its own financial

exposure to the economic fallout caused by the COVID-19 crisis, rather than its obligation to

initiate, as is its legal duty, a full and fair investigation of the claims and a careful review of the

Policies it sold to Plaintiffs in exchange for valuable premiums.

                                      CLASS ALLEGATIONS

        75.     Class Definition: Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1),

23(b)(2), and 23(b)(3), Plaintiffs bring this action on behalf of themselves and two classes of

similarly situated individuals defined as follows:

                Essential Business Class: All persons and entities in Illinois that: (1) are
                considered “Essential Businesses or Operations” pursuant to Executive
                Order 2020-10; (2) have Business Income and Extra Expense coverage
                under Society Insurance policy form number “TBP2 05-15”; (3) have made
                a claim for lost Business Income and/or Extra Expense as a result of
                COVID-19 and the resultant Closure Orders; and (4) have been denied



                                                   18
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 19 of 28 PageID #:19




                coverage.

                Non-Essential Business Class: All persons and entities in Illinois that: (1)
                are considered “Non-Essential Businesses or Operations” pursuant to
                Executive Order 2020-10; (2) have Business Income and Extra Expense
                coverage under Society Insurance policy form number “TBP2 05-15”; (3)
                have made a claim for lost Business Income and/or Extra Expense as a result
                of COVID-19 and the resultant Closure Orders; and (4) have been denied
                coverage.

The Essential Business Class and Non-Essential Business Class are referred to collectively as the

“Classes.” The following people are excluded from the Classes: (1) any Judge or Magistrate

presiding over this action and the members of their family; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, and any entity in which the Defendant or its

parents have a controlling interest and their current or former employees, officers and directors;

(3) persons who properly execute and file a timely request for exclusion from the Classes; (4)

persons whose claims in this matter have been finally adjudicated on the merits or otherwise

released; (5) Plaintiffs’ counsel and Defendant’s counsel; and (6) the legal representatives,

successors, and assigns of any such excluded persons.

       76.      Numerosity: The exact number of members of the Classes is unknown, but

individual joinder in this case is impracticable. The Classes likely consist of thousands if not

hundreds of thousands of members. Members of the Classes can be easily identified through

Defendant’s records.

       77.      Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiffs and the other members of the Classes, and those questions

predominate over any questions that may affect individual members of the Classes. Common

questions for the Classes include but are not limited to the following:

             a. Whether Society Insurance issued all-risk insurance policies to Plaintiffs and




                                                 19
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 20 of 28 PageID #:20




                members of the Classes in exchange for payment of premiums by Plaintiffs and

                the Classes members;

             b. Whether Plaintiffs and the Classes suffered a covered loss based on the common

                policies issued to Plaintiffs and members of the Classes;

             c. Whether Society Insurance wrongfully denied all claims based on COVID-19;

             d. Whether COVID-19 causes “direct physical loss or damage” to property;

             e. Whether Society Insurance’s Business Income coverage applies to a suspension of

                business caused by COVID-19;

             f. Whether the Closure Orders constitute “action[s] of civil authority;”

             g. Whether Society Insurance’s Civil Authority coverage applies to a loss of

                Business Income caused by the Closure Orders requiring the suspension of

                business as a result of COVID-19;

             h. Whether Society Insurance’s Extra Expense coverage applies to efforts to

                minimize a loss caused by COVID-19;

             i. Whether Society Insurance’s Contamination coverage applies to a loss of

                Business Income and Extra Expense as a result of COVID-19;

             j. Whether Society Insurance has breached its contracts of insurance through a

                blanket denial of all claims based on business interruption, income loss or

                closures related to COVID-19 and the Closure Orders; and

             k. Whether Plaintiffs and the Classes are entitled to an award of reasonable attorney

                fees, interest and costs.

       78.      Typicality: Plaintiffs’ claims are typical of the claims of the other members of the

Classes in that Plaintiffs and members of the Classes purchased identical insurance coverage




                                                 20
     Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 21 of 28 PageID #:21




from Defendant containing identical language regarding business income losses and extra

expense, their coverage claims for COVID-19 losses were denied by Defendant, and they have

sustained damages arising out of Defendant’s wrongful denials.

        79.     Adequate Representation: Plaintiffs have and will continue to fairly and

adequately represent and protect the interests of the Classes and have retained counsel competent

and experienced in complex litigation and class actions. Plaintiffs have no interests antagonistic

to those of the Classes, and Defendant has no defenses unique to Plaintiffs. Plaintiffs and their

counsel are committed to vigorously prosecuting this action on behalf of the members of the

Classes, and they have the resources to do so. Neither Plaintiffs nor their counsel have any

interest adverse to those of the other members of the Classes.

        80.     Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests: Plaintiffs seek class-wide adjudication as to the interpretation, and

resultant scope, of the Special Property Coverage Form. The prosecution of separate actions by

individual members of the Classes would create an immediate risk of inconsistent or varying

adjudications on this issue, which would establish incompatible standards of conduct for

Defendants in evaluating future claims. Moreover, the adjudications sought by Plaintiffs could,

as a practical matter, substantially impair or impede the ability of other Class members, who are

not parties to this action, to protect their interests.

        81.      Declaratory and Injunctive Relief: Defendant acted or refused to act on

grounds generally applicable to Plaintiffs and the other members of the Classes, thereby making

appropriate final injunctive relief and declaratory relief, as described below, with respect to the

members of the Classes.

        82.     Superiority: This class action is appropriate for certification because class




                                                    21
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 22 of 28 PageID #:22




proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Classes is impracticable. The prosecution of

separate actions by individual members of the Classes would impose heavy burdens upon the

courts and would create a risk of inconsistent or varying adjudications of the questions of law

and fact common to the Classes. By contrast, a class action presents far fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single court. Economies of time, effort, and expense will be

fostered and uniformity of decisions will be ensured.

                                 FIRST CAUSE OF ACTION
                                      Declaratory Relief
                            (On behalf of Plaintiffs and the Classes)

       83.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       84.     Plaintiffs’ Policies, as well as those of other members of the Classes, are

insurance contracts under which Defendant was paid premiums in exchange for its promise to

pay Plaintiffs’ and the Classes’ losses for claims covered by the Policies.

       85.     Plaintiffs and other members of the Classes have complied with all applicable

provisions of the Policies and/or those provisions have been waived by Society Insurance, or

Society Insurance is estopped from asserting them.

       86.     Defendant has arbitrarily and without justification refused to reimburse Plaintiffs

and members of the Classes for any losses incurred by them in connection with the covered

business losses and extra expenses related to the Closure Orders and the necessary interruption of

their businesses stemming from COVID-19.

       87.      Society Insurance has denied claims related to COVID-19 on a uniform and class

wide basis, without individual bases or investigations, such that the Court can render declaratory




                                                 22
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 23 of 28 PageID #:23




judgment.

       88.      An actual case or controversy exists regarding Plaintiffs’ and the Classes’ rights

and Defendant’s obligations under the Policies to reimburse Plaintiffs and the Classes for the full

amount of losses incurred by Plaintiffs and the Classes in connection with the Closure Orders

and the suspension of their businesses stemming from COVID-19.

       89.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and the Classes seek a declaratory

judgement from this Court declaring the following:

             a. Plaintiffs’ and the Classes’ losses incurred in connection with the Closure Orders

                and the necessary interruption of their businesses stemming from the COVID-19

                pandemic are insured losses under the Special Property Coverage Form;

             b. Society Insurance has waived any right it may have had to assert defenses to

                coverage or otherwise seek to bar or limit coverage for Plaintiffs’ and the Classes’

                losses by issuing blanket coverage denials without conducting a claim

                investigation as required under Illinois law; and

             c. Society Insurance is obligated to pay Plaintiffs and the Classes for the full amount

                of the losses incurred and to be incurred in connection with the covered business

                losses related to the Closure Orders during period of restoration and the necessary

                interruption of their businesses stemming from the COVID-19 pandemic.

                                SECOND CAUSE OF ACTION
                                      Breach of Contract
                             (On behalf of Plaintiffs and the Classes)

       90.      Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       91.      Plaintiffs’ Policies, as well as those of other members of the Classes, are

insurance contracts under which Defendant was paid premiums in exchange for its promise to




                                                  23
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 24 of 28 PageID #:24




pay Plaintiffs’ and the Classes’ losses for claims covered by the Policies.

       92.     Plaintiffs and the Classes have complied with all applicable provisions of the

Policies and/or those provisions have been waived by Society Insurance, or Society Insurance is

estopped from asserting them, yet Defendant has abrogated its insurance coverage obligations

pursuant to the Policies’ clear and unambiguous terms.

       93.     By denying coverage for any business losses and extra expense incurred by

Plaintiffs and the Classes in connection with the Closure Orders and the COVID-19 pandemic,

Society Insurance has breached its coverage obligations under the Policies.

       94.     As a result of Defendant’s breaches of the policies, Plaintiffs and the Classes have

sustained, and continue to sustain, substantial damages for which Defendant is liable, in an

amount to be established at trial.

                                THIRD CAUSE OF ACTION
                       Statutory Bad Faith Pursuant to 215 ILCS 5/155
                           (On behalf of Plaintiffs and the Classes)

       95.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

       96.     Upon receipt of Plaintiffs’ claims for coverage, Defendant immediately denied the

claims without conducting any investigation, let alone a “reasonable investigation based on all

available information” as required by Illinois law. See 215 ILCS 5/154, et seq.

       97.     Upon information and belief, Defendant immediately and uniformly denied the

members of the Classes’ claims for coverage upon receipt without conducting any investigation,

let alone a “reasonable investigation based on all available information” as required by Illinois

law. See 215 ILCS 5/154, et seq.

       98.     Defendant’s denials were vexatious and unreasonable.

       99.     Defendant’s denials constitute “improper claims practices” under Illinois law—




                                                 24
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 25 of 28 PageID #:25




namely Defendant’s (1) refusals to pay Plaintiffs’ and the Classes’ claims without conducting

reasonable investigations based on all available information and (2) failure to provide reasonable

and accurate explanations of the bases in its denials. See 215 ILCS 5/154.6 (h), (n).

         100.   Therefore, pursuant to 215 ILCS 5/155, Plaintiffs, on behalf of themselves and the

Classes, request that, in addition to entering a judgement in favor of Plaintiffs and the Classes

and against Defendant for the amount owed under the Policies at the time of judgement, the

Court enter a judgement in favor of Plaintiffs and the Classes and against Defendant for an

amount equal to the greater of (1) 60% of the amount which the trier of fact finds that Plaintiffs

and the Classes are entitled to recover under the policies, exclusive of costs; and (2) $60,000 per

Class member. See 215 ILCS 5/155.

         101.   Plaintiffs further request, on behalf of themselves and the Classes, that the Court

enter a judgement in favor of Plaintiffs and the Classes and against Defendant in an amount

equal to all attorney fees and related costs, to be established at the conclusion of this action,

incurred for the prosecution of this coverage action against Defendant, pursuant to 215 ILCS

5/155.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, individually and on behalf of the other members of the

Classes, respectfully request that the Court:

         1.     Enter an order certifying the proposed Essential Business Class and Non-

Essential Business Class, as defined above, designating Plaintiff Biscuit café, Inc., Plaintiff

Buttermilk Naperville, Inc., and Plaintiff BM Vernon, Inc. as representatives of the Essential

Business Class, designating Plaintiff Hobson Financial Group of Illinois, Inc. as representative of

the Non-Essential Business Class, and appointing Plaintiffs’ undersigned attorneys as Class




                                                  25
     Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 26 of 28 PageID #:26




Counsel;

        2.      Enter a declaratory judgement in favor of Plaintiffs and the Classes, and against

Defendant, declaring as follows:

             a. Plaintiffs’ and the Classes’ losses incurred in connection with the Closure Orders

                and the necessary interruption of their businesses stemming from the COVID-19

                pandemic are insured losses under the Policies;

             b. Society Insurance has waived any right it may have had to assert defenses to

                coverage, or otherwise seek to bar or limit coverage for Plaintiffs’ and the

                Classes’ losses, by issuing blanket coverage denials without conducting a claim

                investigation as required under Illinois law; and

             c. Society Insurance is obligated to pay Plaintiffs and the Classes for the full amount

                of the losses incurred, and to be incurred, in connection with the covered business

                losses related to the Closure Orders during the period of restoration and the

                necessary interruption of their businesses stemming from the COVID-19

                pandemic;

        3.      Enter a judgement on the Second Cause of Action in favor of Plaintiffs and the

Classes, and against Defendant, and award damages for breach of contract in an amount to be

established at trial;

        4.      Enter a judgement on the Third Cause of Action in favor of Plaintiffs and the

Classes, and against Defendant, in the amount equal to the greater of (1) 60% of the amount

which the trier of fact finds that Plaintiffs and the Classes are entitled to recover under the

Policies, exclusive of costs; and (2) $60,000 per Class member.

        5.      Enter a judgement in favor of Plaintiffs and the Classes, and against Defendant, in




                                                  26
    Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 27 of 28 PageID #:27




an amount equal to all attorney fees and related costs, to be established at the conclusion of this

action, incurred for the prosecution of this coverage action against Defendant, pursuant to 215

ILCS 5/155.

       6.      Award to Plaintiffs and the Classes pre- and post- judgment interest, to the extent

allowable.

       7.      Award to Plaintiffs such other and further relief as may be just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a jury trial for all issues so triable.

                                               Respectfully submitted,

                                               BISCUIT CAFE, INC., BUTTERMILK
                                               NAPERVILLE, INC., BM VERNON, INC.,
                                               and HOBSON FINANCIAL GROUP OF
                                               ILLINOIS, INC., individually and on behalf
                                               of all others similarly situated,


Dated: April 23, 2020                          By: /s/ Benjamin H. Richman
                                                       One of Plaintiffs’ Attorneys

                                               Jay Edelson
                                               jedelson@edelson.com
                                               Benjamin H. Richman
                                               brichman@edelson.com
                                               Theo Benjamin
                                               tbenjamin@edelson.com
                                               EDELSON PC
                                               350 North LaSalle Street, 14th Floor
                                               Chicago, Illinois 60654
                                               Tel: 312.589.6370
                                               Fax: 312.589.6378

                                               Lily Hough
                                               lhough@edelson.com
                                               EDELSON PC
                                               123 Townsend Street, Suite 100
                                               San Francisco, California 94107
                                               Tel: 415.212.9300



                                                  27
Case: 1:20-cv-02514 Document #: 1 Filed: 04/23/20 Page 28 of 28 PageID #:28




                                  Fax: 415.373.9435

                                  David Fish
                                  dfish@fishlawfirm.com
                                  John Kunze
                                  jkunze@fishlawfirm.com
                                  THE FISH LAW FIRM, P.C.
                                  200 East Fifth Avenue, Suite 123
                                  Naperville, Illinois 60563
                                  Tel: 630.355.7590
                                  Fax: 630.778.0400
                                  Firm ID: 44086




                                    28
